Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant's response filed on 12/08/2021 has been entered and carefully considered.
The Terminal Disclaimer has been filed and approved.
Response to Arguments
Applicant’s arguments filed on 12/08/2021, with respect to claims 1 and 82-101 have been fully considered and are persuasive. The Double Patenting rejection of claims 1 and 82-101 has been withdrawn.
Reasons for Allowance
Claims 1 and 82-101 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 82 allowable over the prior art of record because none of the prior art teach determining with a field rover a position of at least one identifiable point of the preset geometrical shape in a reference system independent of the position and orientation of the civil engineering machine; determining curve data defining a desired curve, on the basis of the preset geometrical shape for the 
Claim 91 allowable over the prior art of record because none of the prior art teach a field rover configured so that the field rover may be used separately from the civil engineering machine, the field rover including a rover control unit, the rover control unit including a rover position data determination component operable to determine position data to define the position of the field rover in relation to a reference system which is independent of a position and orientation of the civil engineering machine, the rover control unit being configured to be connectable to the civil engineering machine to function as at least part of a machine control unit operable to control movements of the civil engineering 
Claims 83-90 and 92-101 are considered allowable based on their respective dependence on allowed claims 82 and 91.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN H LE/Primary Examiner, Art Unit 2862